Citation Nr: 0514895	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-15 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied service connection for PTSD.  The 
case file subsequently was transferred to the RO in Waco, 
Texas after the veteran notified VA of his relocation.  

After receiving the veteran's request for an RO hearing in 
May 2003, the RO scheduled a hearing to take place on March 
11, 2004.  However, the veteran did not show up.  In March 
2004, the veteran submitted correspondence stating that he 
wanted a VA medical examination in lieu of a personal 
hearing.  In August 2004, the veteran submitted a copy of the 
supplemental statement of the case, having underlined the 
RO's statement that the veteran did not show up for the 
scheduled hearing.  The veteran indicated that this was in 
error.  The RO subsequently sent the veteran a December 2004 
VA letter requesting the veteran to clarify whether or not he 
still wanted an RO hearing.  A response from the veteran is 
not of record.  Thus, the Board concludes that the veteran's 
previous request for an RO hearing has been withdrawn. 

On his September 2002 PTSD questionnaire, the veteran 
asserted an informal service connection claim for foot 
problems secondary to Agent Orange exposure.  The record 
shows previous denials of service connection for bilateral 
foot blisters in May 1996 and January 1998.  This issue is 
referred to the RO.

In February 2005, the RO granted service connection for 
hypertension and denied an increased rating claim for 
diabetes mellitus, type II.  As the time limit for filing an 
appeal has not expired, these issues also are referred to the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has PTSD due to his service in 
Vietnam.  The RO requested information to verify in-service 
stressors from the U. S. Services Center for Research of 
Unit Records.  However, the RO did not provide enough 
information to facilitate the search; not even the veteran's 
unit information was provided.  The veteran's personnel 
records show that his military occupational specialty was 
wheel vehicle maintenance.  On his September 2002 PTSD 
stressor questionnaire, the veteran indicated that his unit 
traveled constantly, and was constantly attacked by snipers, 
land mines, and booby traps.  A September 1995 psychological 
evaluation shows that he was diagnosed with PTSD based on 
this information.  If the veteran's presence in areas of 
documented combat can be verified, this would be sufficient 
to find that he was exposed to combat stressors, even 
without the explicit documentation of his participation in 
specific historic events.  See Pentacost v. Principi, 16 
Vet. App. 124 (2002).  Therefore, another attempt should be 
made to verify the veteran's alleged service stressors.  

Additionally, the veteran stated on the September 2002 PTSD 
questionnaire that he was receiving social security benefits 
because he cannot work.  These records are not reflected in 
the claims file, and should be obtained.    

In order to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  Request unit records from the 
National Archives and Records 
Administration.  According to personnel 
records, the veteran was assigned to the 
U.S. Army HQ & Sv. Co. when he first 
arrived in Vietnam from June 1966 to 
July 1967; then to the U.S. Army 572nd 
Eng. Co. (LE) from July 1966 to March 
1967; and to the U.S. Army 13th 
Engineering Company from March 1967 
until he left Vietnam.  This information 
should be forwarded to the National 
Archives to facilitate its search.  The 
information received in response to this 
request should be used to determine 
whether or not the veteran's presence in 
areas of documented combat can be 
verified.

2.  Obtain the veteran's social security 
disability records and associate them 
with the claims file.  Any information 
relevant to the service connection claim 
for PTSD should be considered.

3.  After undertaking any other 
development deemed essential, in 
addition to that specified above, 
the AMC should re-adjudicate the 
veteran's claim.  If any benefit 
sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions 
taken on his claim for benefits, 
and summarize the evidence and 
discussion of all pertinent 
regulations.  An appropriate period 
of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


